DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“means for calculating...” from claim 19 for which the corresponding structure is interpreted to at least include XOR circuits and logic for performing an XOR operation (i.e. the algorithm) on data [00143-00144].
“means for programming...” from claim 19, for which the corresponding structure is interpreted to at least include one or more of data latches, circuitry, and sense blocks for programming data into non-volatile memory cells [00144]. 
“means for recovering... and programming” from claim 19, for which the corresponding structure is interpreted to at least include one or more of a decoder circuit including latches with other circuitry or a sense block for performing logic to recover the originally programmed data by combining it with the parity data (i.e. see algorithm in [Fig. 13D]) [00144] [00145], or a processor [00140].
“means for Error Correction Code (ECC) decoding...” from claim 20, for which the corresponding structure is interpreted to at least include one or more of ECC circuitry or software, for which the algorithms are known in the art as admitted by Applicant such as with a LDPC, parity decoding, or a reverse XOR [0075] [0104] [00148]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2020/0194064 A1 (Barndt) in view of US Patent Application Pub. No. US 2016/0004596 A1 (D’Abreu).
Regarding claim 1:
Barndt discloses, a non-volatile storage apparatus (110), comprising: a plurality of non-volatile memory cells formed on a memory die, ((130) each flash memory device (130) is a die [0021]) each non-volatile memory cell configured to hold a plurality of bits of data (the cells are QLC cells storing four bits of data [0021]); and a control circuit (controller (120) [Fig. 1]) the control circuit configured to calculate parity data for data to be stored in the plurality of non-volatile memory cells (the controller (120) has a foggy encoder (164) for generating one page of data (i.e. parity data) in an XOR operation from four pages of data, which are to be stored in a QLC wordline (i.e. a plurality of memory cells connected along a wordline) of data [0031-0033] [Fig. 1] [Fig. 2A/2B]), program the plurality of non-volatile memory cells to first distributions (a foggy program operation is used to store the four pages of data in a QLC wordline (250), where the foggy programming operation brings the memory cells close to their desired voltage levels (i.e., to first distributions) [Fig. 2A/2B]), read the plurality of non-volatile memory cells in the first distributions to obtain an initial copy of the plurality of logical pages (the special read command (252) reads the four pages of data from the NAND memory [Fig. 2A/2B] [0035] [Fig. 3B]) combine the parity data and the initial copy to generate a recovered copy of the plurality of logical pages (by disclosing that the XOR data from the cache allows the controller to decode the read pages, such that the XOR data is used with the foggy read data to determine whether the distributions were odd or even and determine the correct distribution of data (i.e. to generate a recovered copy of the plurality of logical pages) [0045-0050]), correct the initial copy according to the recovered copy (by disclosing that the cached bit will be used by the foggy decoder (172) to flip bits of the 4 pages of the foggy read data according to whether the cached bit indicates the correct odd or even distribution or not [Fig. 3A]. For example, a cached bit of 1 indicates that the read data read by RL1 should be odd, and so the foggy read data (381) of (1111) will have a bit flipped to read (0111) so that the corresponding cached bit correctly indicates that the distribution is odd [Fig. 3A] [0050]. The foggy decoder therefore generates four pages of recovered data by flipping bits in the initial copy [Fig. 2A/2B]) and further program the plurality of non-volatile memory cells from the first distributions to second distributions to store the recovered copy by programming the recovered copy (by disclosing that the four pages are then programmed according to the result of the foggy decoder (172) into the NAND in a fine programming operation (254) [Fig. 2A/2B]. The fine programming operation programs the memory cells to their final voltage levels (i.e. from the first distributions to second distributions) using programming operations with a smaller step size [0010] [0027] [0037]).
Barndt does not explicitly disclose, but D’Abreu teaches that the control circuit is positioned on the memory die, the initial copy is latched into a plurality of latches on the memory die, and that the initial copy of the plurality of logical pages is corrected according to the recovered copy while the initial copy is in the plurality of latches such that the recovered copy is programmed from the plurality of latches (by teaching that integrating parity circuitry (i.e. control circuitry) (which both generates the parity and recovers a decoded copy of the data) on the memory die may reduce a number of communications sent between a memory die and a controller and therefore reduce traffic at the bus between the memory controller and the memory die [0005] [0016]. The parity circuitry stores the read data and parity data in latches (116-122) (i.e. latch the initial copy into a plurality of latches on the memory die), decodes the read data in the latches, and can rewrite the corrected data back to the memory from a latch (128), without first sending the data to the controller (i.e. the decoding is performed on-die in latches and the data reprogrammed from the plurality of latches) [Fig. 2] [0041] [0043]. The parity circuitry can also generate the parity data with an XOR operation between the different pages of data, the parity data may then be separately stored from the other pages of data [0030]. The on-die circuitry (i.e. control circuitry) also includes read and write circuitry (126) [Fig. 1]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory die disclosed by Barndt to include the read/write circuitry as well as the parity circuitry with latches as taught by D’Abreu for performing the generation of parity data and decoding of the read data with the parity data as taught by Barndt on-die as taught by D’Abreu. 
One of ordinary skill in the art would have been motivated to make this modification because performing the generation of parity data for data to program and the decoding of read data with the parity data on-die reduces the amount of communication on the bus between the controller and the memory die and increases performance, as taught by D’Abreu in [0010] [0047]. 
Regarding claim 2:
The non-volatile storage apparatus of claim 1 is made obvious by Barndt in view of D’Abreu. 
Barndt further discloses, wherein the control circuit is further configured to program the parity data in additional non-volatile memory cells formed on the memory die, each additional non-volatile memory cell configured to hold one bit of data (by teaching that the cache page (i.e. parity data) can be reliably retrieved if it is stored in a single-level cell NAND page) [0033]. There may only be one flash memory die (i.e. on the memory die) [0021]).
Regarding claim 5:
The non-volatile storage apparatus of claim 1 is made obvious by Barndt in view of D’Abreu. 
Barndt teaches, wherein the plurality of non-volatile memory cells are located along a first word line of a NAND structure of the memory die; the control circuit further configured to program at least a second word line of the NAND structure between programming the plurality of non-volatile memory cells to the first distributions and further programming the plurality of non-volatile memory cells from the first distributions to the second distributions (by teaching that one or more other wordlines may be foggy programmed between the foggy and fine programming stages on a single wordline of a QLC (i.e. multi-level cell) memory [0011]. There may only be one flash memory die (i.e. of a NAND structure of the memory die) [0021]). 
Regarding claim 6:
The non-volatile storage apparatus of claim 1 is made obvious by Barndt in view of D’Abreu. 
Barndt further discloses wherein the first distributions consist of sixteen first distributions (see [Fig. 3B] the foggy program results in 16 distributions including distributions (361-374) as well as the unlabeled erased distribution partly visible below (361) and the unlabeled distribution above (374), which store the 16 patterns of 4 bits shown in [Fig. 3A]) representing four bits of data (16 patterns of 4 bits shown in [Fig. 3A] correlate to the foggy programmed distributions [0045]) and the control circuit is further configured to read the plurality of non-volatile memory cells in the first distributions using fourteen read voltages, each read voltage located at the middle of a respective first distribution other than a lowest first distribution and a highest first distribution (see [Fig. 3B] (RL1-14) [0048]). 
Regarding claim 7:
The non-volatile storage apparatus of claim 1 is made obvious by Barndt in view of D’Abreu. 
Barndt further discloses, wherein the control circuit is configured to program the plurality of non-volatile memory cells according to a Gray code such that neighboring distributions are assigned digital values that differ by one and only one bit (by teaching that the data mapping to the cells is encoded using a Gray code (a gray code means that neighboring values only differ by one bit), the distributions are stored in order (i.e. neighboring distributions) according to the gray code (See [Fig. 3A]) [0033]). 
Regarding claim 8: 
The non-volatile storage apparatus of claim 1 is made obvious by Barndt in view of D’Abreu. 
Barndt further discloses, wherein the control circuit is configured to program the plurality of non-volatile memory cells to the first distributions in a foggy program operation such that first distributions have overlap [see Fig. 3B] and program the plurality of non-volatile memory cells from the first distributions to the second distributions in a fine programming such that the second distributions are narrower than the first distributions and have less overlap than the first distributions (by disclosing the foggy and fine programming operations, where the fine programming programs the cells to their final voltage in a second programming operation where the step size is much smaller (resulting in narrower distributions) and the data is more readable (i.e. because there is less overlap due to the narrower distributions) [0010] (understood by one of ordinary skill in the art as a result of a fine programming operation after a foggy programming operation)). 
Regarding claim 9: 
The non-volatile storage apparatus of claim 1 is made obvious by Barndt in view of D’Abreu. 
Barndt further discloses, wherein the control circuit is configured to calculate one logical page of parity data for four logical pages of data to be stored in the plurality of non-volatile memory cells (by disclosing that the foggy encoder (164) generates one page of data for four pages of encoded data [0033]) write the logical page of parity data in additional non-volatile memory cells formed on the memory die (the one page of data generated from the XOR of the four logical pages may be cached, the cached page can be reliably retrieved if it is stored in single-level cell NAND (i.e. write the logical page of parity data in additional non-volatile memory cells formed on the memory die) [0033]) or send the logical page of parity data for storage outside the memory die (the cached page may be stored in a volatile memory (126) outside of the flash memory (130) [Fig. 1] [0017]), and subsequently read the logical page of parity data from the additional non-volatile memory cells (the one page of data generated from the XOR of the four logical pages may be cached, the cached page can be reliably retrieved if it is stored in single-level cell NAND (i.e. subsequently read) [0033]) or receive the logical page of parity data from outside the memory die for recovery of the data (by teaching that the foggy decoder (172) may read the cached page of data (126) [Fig. 2A/2B] to perform the foggy decoding operation).
Regarding claim 10: 
Barndt discloses, a method comprising: receiving a plurality of logical pages of data to be stored in a page of Multi-Level Cell (MLC) memory (a foggy encoder (164) receives 4 pages of host data for storage in the NAND, in a QLC wordline of the memory (i.e. a page of multi-level cell memory) [Fig. 2A/2B] [0011] [0031]) calculating, by logic circuits parity data for the plurality of logical pages (by disclosing that the foggy encoder (164) (i.e. logic circuits) calculates one page of XOR data (i.e. parity data) from the four pages of received data [Fig. 2A/2B] [0017] [0029] [0033]) programming the plurality of logical pages of data in the page of MLC memory such that memory cells of the page of MLC memory are programmed to first distributions (the four pages are programmed into the NAND with a foggy programming operation (250), which uses a coarse programming operation to quickly bring the cells close to their final voltage (i.e. first distributions) [0010]); reading the page of MLC memory while the memory cells are in the first distributions to obtain an initial copy of the plurality of logical pages of data (by disclosing that a foggy decoder (172) reads the four pages of data in a special foggy read operation (252) [Fig. 2A/2B]) calculating by logic circuits of the memory die, the plurality of logical pages of data from the initial copy of the plurality of logical pages of data and the parity data (by disclosing that the XOR data from the cache allows the controller to decode (i.e. calculate) the read pages, such that the XOR data is used with the foggy read data to determine whether the distributions were odd or even and determine the correct distribution of data (i.e. to calculate the plurality of logical pages from the initial copy of the plurality of logical pages and the parity data) [0045-0050]) flipping bits of the initial copy of the plurality of logical pages of data according to results of the calculating to obtain the plurality of logical pages (by disclosing that the cached bit will be used by the foggy decoder (172) to flip bits of the 4 pages of the foggy read data according to whether the cached bit indicates the correct odd or even distribution or not [Fig. 3A]. For example, a cached bit of 1 indicates that the read data read by RL1 should be odd, and so the foggy read data (381) of (1111) will have a bit flipped to read (0111) so that the corresponding cached bit correctly indicates that the distribution is odd [Fig. 3A] [0050]. The foggy decoder therefore generates four pages of recovered data (i.e. the plurality of logical pages) by flipping bits in the initial copy [Fig. 2A/2B]) and -4-Attorney Docket No. SAND-02508US 1WDA-5168-USsand/2508us1/2508us1-response-001further programming the page of MLC memory from the first distributions to second distributions in a fine programming operation, the second distributions representing the plurality of logical pages calculated from the parity data (by disclosing that the four pages (i.e. the second distributions representing the plurality of logical pages calculated from the parity data) are then programmed according to the result of the foggy decoder (172) into the NAND in a fine programming operation (254) [Fig. 2A/2B]. The fine programming operation programs the memory cells to their final voltage levels (i.e. from the first distributions to second distributions) using programming operations with a smaller step size [0010] [0027] [0037]).
Barndt does not explicitly disclose, but D’Abreu teaches that the encoders and decoders are positioned on the memory die, such that pages are received by the memory die, the parity is calculated by logic circuits of the memory die and the initial copy is latched into a plurality of latches of the memory die, and that the initial copy of the plurality of logical pages is corrected in the data latches according to the recovered copy of the four logical pages such that the recovered copy of the four logical pages is programmed from the plurality of latches (by teaching that integrating parity circuitry (i.e. control circuitry) (which both generates the parity and recovers a decoded copy of the data) on the memory die may reduce a number of communications sent between a memory die and a controller and therefore reduce traffic at the bus between the memory controller and the memory die [0005] [0016]. The parity circuitry stores the read data and parity data in latches (116-122) (i.e. latch the initial copy into a plurality of latches on the memory die), decodes the read data in the latches, and can rewrite the corrected data back to the memory from a latch (128), without first sending the data to the controller (i.e. the decoding is performed on-die in latches and the data reprogrammed from the plurality of latches) [Fig. 2] [0041] [0043]. The parity circuitry can also generate the parity data with an XOR operation between the different pages of data, the parity data may then be separately stored from the other pages of data [0030]. The on-die circuitry also includes read and write circuitry (126) [Fig. 1]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory die disclosed by Barndt to include the read/write circuitry as well as the parity circuitry with latches as taught by D’Abreu for performing the generation of parity data and decoding of the read data with the parity data as taught by Barndt on-die as taught by D’Abreu. 
One of ordinary skill in the art would have been motivated to make this modification because performing the generation of parity data for data to program and the decoding of read data with the parity data on-die reduces the amount of communication on the bus between the controller and the memory die and increases performance, as taught by D’Abreu in [0010] [0047]. 
Regarding claim 11: 
The method of claim 10 is made obvious by Barndt in view of D’Abreu.  
Barndt further discloses, wherein calculating the parity data for the plurality of logical pages includes calculating one parity bit for each memory cell of the page of MLC memory (by disclosing that there is one parity bit for each 4-bit memory cell of the wordline of QLC data (i.e. page of MLC memory) as seen in [Fig. 3A] [0033]). 
Regarding claim 12: 
The method of claim 11 is made obvious by Barndt in view of D’Abreu.  
Barndt further discloses, wherein calculating the parity data includes performing an Exclusive OR (XOR) operation on the plurality of logical pages (by teaching that the one page of parity data is generated with an XOR operation on the four pages of host data to be written into the memory [0033] [Fig. 3A]). 
Regarding claim 13: 
The method of claim 10 is made obvious by Barndt in view of D’Abreu.  
Barndt further discloses, further comprising storing the parity data in the memory die in additional memory cells that are configured as Single Level Cell (SLC) cells (by teaching that the cached data (i.e. one page of XOR data (i.e. one page of parity data)) may be stored in SLC NAND (i.e. in additional memory cells that are configured as SLC cells [0033]).
Regarding claim 16: 
The method of claim 10 further comprising is made obvious by Barndt in view of D’Abreu. 
Barndt teaches, subsequent to the foggy programming operation and prior to the foggy read operation, programming at least one other page of the MLC memory (by teaching that one or more other wordlines may be foggy programmed between the foggy and fine programming stages on a single wordline of a QLC (i.e. multi-level cell) memory [0011]). 
Regarding claim 17: 
The method of claim 10 is made obvious by Barndt in view of D’Abreu.  
Barndt further discloses, wherein calculating the plurality of logical pages of data includes performing a plurality of logic operations on results of the foggy read operation and the parity data and flipping bits in the results of the foggy read operation to obtain the plurality of logical pages (by disclosing that the cached bit will be used by the foggy decoder (172) to flip bits of the 4 pages of the foggy read data according to whether the cached bit indicates the correct odd or even distribution or not (i.e. flipping bits in the results of the foggy read operation to obtain the plurality of logical pages [Fig. 3A]. For example, a cached bit of 1 indicates that the read data read by RL1 should be odd, and so the foggy read data (381) of (1111) will have a bit flipped to read (0111) so that the corresponding cached bit correctly indicates that the distribution is odd [Fig. 3A] [0050]. The foggy decoder therefore generates four pages of recovered data (i.e. the plurality of logical pages) by flipping bits in the initial copy [Fig. 2A/2B]).
Barndt does not explicitly disclose, but D’Abreu teaches that the encoders and decoders are on the memory die, such that the initial copy of the plurality of logical pages is corrected in the data latches according to the recovered copy of the four logical pages such that the recovered copy of the four logical pages is programmed from the plurality of latches (because it is stored in the latches) (by teaching that integrating parity circuitry (i.e. control circuitry) (which both generates the parity and recovers a decoded copy of the data) on the memory die may reduce a number of communications sent between a memory die and a controller and therefore reduce traffic at the bus between the memory controller and the memory die [0005] [0016]. The parity circuitry stores the read data and parity data in latches (116-122) (i.e. latch the initial copy into a plurality of latches on the memory die), decodes the read data in the latches, and can rewrite the corrected data back to the memory from a latch (128), without first sending the data to the controller (i.e. the decoding is performed on-die in latches and the data reprogrammed from the plurality of latches) [Fig. 2] [0041] [0043]. The parity circuitry can also generate the parity data with an XOR operation between the different pages of data, the parity data may then be separately stored from the other pages of data [0030]. The on-die circuitry also includes read and write circuitry (126) [Fig. 1]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory die disclosed by Barndt to include the read/write circuitry as well as the parity circuitry with latches as taught by D’Abreu for performing the generation of parity data and decoding of the read data with the parity data as taught by Barndt on-die as taught by D’Abreu. 
One of ordinary skill in the art would have been motivated to make this modification because performing the generation of parity data for data to program and the decoding of read data with the parity data on-die reduces the amount of communication on the bus between the controller and the memory die and increases performance, as taught by D’Abreu in [0010] [0047]. 
Regarding claim 18: 
The method of claim 10 is made obvious by Barndt in view of D’Abreu.  
Barndt further discloses, wherein reading the page of MLC memory while the memory cells are in the first distributions includes using read levels at midpoints of the first distributions (see [Fig. 3B] (RL1-14) [0048]). 
Regarding claim 19: 
Barndt discloses, a non-volatile storage apparatus, (110) comprising: a memory die including a plurality of non-volatile memory cells ((130) each flash memory device (130) is a die [0021]. The cells of the memory are QLC cells storing four bits of data [0021]) and further including: means for calculating parity data for data to be stored in the plurality of non-volatile memory cells (the controller (120) has a foggy encoder (164) for generating one page of data (i.e. parity data) in an XOR operation from four pages of data, which are to be stored in a QLC wordline (i.e. a plurality of memory cells connected along a wordline) of data [0031-0033] [Fig. 1] [Fig. 2A/2B]) means for programming the plurality of non-volatile memory cells to first distributions (a foggy program operation is used by the foggy encoder (164) to store the four pages of data in a QLC wordline (250), where the foggy programming operation brings the memory cells close to their desired voltage levels (i.e., to first distributions) [Fig. 2A/2B]) means for reading the plurality of non-volatile memory cells in the first distributions to obtain an initial copy of the data (the special read command (252) is performed by the foggy decoder to read the four pages of data from the NAND memory [Fig. 2A/2B] [0035] [Fig. 3B]) and means for recovering the data by flipping bits of the initial copy of the data according to the parity data (by disclosing that the XOR data from the cache allows the foggy decoder to decode the read pages, such that the XOR data is used with the foggy read data to determine whether the distributions were odd or even and determine the correct distribution of data (i.e. to generate a recovered copy of the plurality of logical pages) [0045-0050]. The cached bit will be used by the foggy decoder (172) to flip bits of the 4 pages of the foggy read data according to whether the cached bit indicates the correct odd or even distribution or not [Fig. 3A]. For example, a cached bit of 1 indicates that the read data read by RL1 should be odd, and so the foggy read data (381) of (1111) will have a bit flipped to read (0111) so that the corresponding cached bit correctly indicates that the distribution is odd [Fig. 3A] [0050]. The foggy decoder therefore generates four pages of recovered data by flipping bits in the initial copy [Fig. 2A/2B]) and further programing the plurality of non-volatile memory cells from the first distributions to second distributions to store the recovered data (by disclosing that the four pages are then programmed according to the result of the foggy decoder (172) into the NAND in a fine programming operation (254) [Fig. 2A/2B]. The fine programming operation programs the memory cells to their final voltage levels (i.e. from the first distributions to second distributions) using programming operations with a smaller step size [0010] [0027] [0037]).
Barndt does not explicitly disclose, but D’Abreu teaches the memory die further comprising the encoders and decoders, such that the initial copy is latched into latches on the memory die, and that the initial copy of the plurality of logical pages is corrected according to the recovered copy while the initial copy is in the latches such that the recovered copy is programmed from the latches without sending the initial copy of the data or the recovered data from the memory die (by teaching that integrating parity circuitry (i.e. control circuitry) (which both generates the parity and recovers a decoded copy of the data) on the memory die may reduce a number of communications sent between a memory die and a controller and therefore reduce traffic at the bus between the memory controller and the memory die [0005] [0016]. The parity circuitry stores the read data and parity data in latches (116-122) (i.e. latch the initial copy into a plurality of latches on the memory die), decodes the read data in the latches, and can rewrite the corrected data back to the memory from a latch (128), without first sending the data to the controller (i.e. the decoding is performed on-die in latches and the data reprogrammed from the plurality of latches (i.e. without sending the initial copy or the recovered data from the memory die)) [Fig. 2] [0041] [0043]. The parity circuitry can also generate the parity data with an XOR operation between the different pages of data, the parity data may then be separately stored from the other pages of data [0030]. The on-die circuitry (i.e. control circuitry) also includes read and write circuitry (126) [Fig. 1]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory die disclosed by Barndt to include the read/write circuitry as well as the parity circuitry with latches as taught by D’Abreu for performing the generation of parity data and decoding of the read data with the parity data as taught by Barndt on-die as taught by D’Abreu. 
One of ordinary skill in the art would have been motivated to make this modification because performing the generation of parity data for data to program and the decoding of read data with the parity data on-die reduces the amount of communication on the bus between the controller and the memory die and increases performance, as taught by D’Abreu in [0010] [0047]. 
Claims 3-4, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barndt in view of D’Abreu in further view of US Patent Application Pub. No. US 2021/0158874 A1 (Jang).
Regarding claim 3: 
The non-volatile storage apparatus of claim 2 is made obvious by Barndt in view of D’Abreu. 
Barndt discloses that the cached page is also an ECC codeword (i.e. implying it can be ECC corrected) and may be stored in SLC memory for reliable retrieval [0033]. 
Barndt does not explicitly disclose, but Jang teaches, wherein the control circuit is further configured to read the parity data from the additional non-volatile memory cells and send the parity data for Error Correction Code (ECC) decoding (by teaching that when error correction of state group code (i.e. parity data stored in the additional non-volatile memory cells) is requested, the state group code may be provided to the memory controller for error correction by the ECC circuit (150) and then re-transmitted to the NVM device (200) [0108] [Fig. 11]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the read/write circuity and parity circuitry storing the extra page of data in the cache disclosed by Barndt in view of D’Abreu to include the programming of the parity data in an SLC memory page on the same die as the multi-page data, and sending the SLC state group memory page (i.e. parity page) for error correction by an ECC decoder of a controller as taught by Jang.
One of ordinary skill in the art would have been motivated to make this modification because the storing the state data allows for recovery of the multi-bit data without a backup of the whole multi-bit page data after a power loss and allows for decreased size and capacity of an auxiliary power supply to lower costs, furthermore, the ECC decoding allows for recovery of errors in the state group data, as taught by Jang in [0051] [0088] [0135]. 
Regarding claim 4:
The non-volatile storage apparatus of claim 1 is made obvious by Barndt in view of D’Abreu. 
Barndt further discloses wherein the control circuit is further configured to send the parity data for storage in volatile memory connected to a control die ((120), the controller includes a processor and circuitry, which may be part of a system-on-a-chip (i.e. on a die) [0029]) that is connected to the memory die ((130) [Fig. 1]) and receive the parity data from volatile memory (by teaching that the foggy encoder (i.e. control circuit) may store the XOR page of data in a cache memory (126), which is a volatile fast volatile random-access memory [0017]. The cache memory may be implemented as a memory connected to a system on a chip of the controller, which is connected to the flash memory die (130) (i.e. connected to a control die connected to the memory die) [0029]). 
Barndt does not explicitly disclose, but Jang teaches that the cache memory may be stored on a control die (by teaching that a buffer memory (130) (i.e. cache memory) may be an integral part of the memory controller (100) [Fig. 1], and may be used for storing the state group code (i.e. parity page) output from the NVM (S260), (where the state group code may be generated (S240) on the NVM device (200) [Fig. 9] [0095])). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage of the generated page of XOR data (i.e. parity data) on a volatile memory connected to the controller disclosed by Barndt in view of D’Abreu to include the storage of the page of data in a memory on the controller as taught by Jang because it would have only required the combination of known elements according to known methods to yield predictable results. Barndt in view of D’Abreu teach that parity data may be generated on the memory die and stored in a volatile memory connected to a controller system-on-a-chip (SoC). Barndt in view of D’Abreu do not teach that the memory that stores the parity data is part of the controller. However, Jang teaches that a state group code (which corresponds to XOR data (i.e. the odd multi-bit data correspond to state group data ‘1’ and the even multi-bit data correspond to group data ‘0’) [0131]) generated by an NVM may be stored in a buffer memory on the controller. One of ordinary skill in the art would have understood how to combine the storage of the XOR page of data in a volatile memory off the chip of the SoC controller taught by Barndt in view of D’Abreu with the storage of the XOR page of data on the controller as taught by Jang (at least as evidenced by the SoC which combines processing and memory on a single chip). Accordingly, one of ordinary skill in the art would have recognized that the result of storing the page of XOR data on the SoC chip in volatile memory would have led to the predictable result of the storage of accessible data in volatile memory on the SoC controller chip and the invention would have been obvious to one of ordinary skill in the art. 
Regarding claim 14: 
The method of claim 13 is made obvious by Barndt in view of D’Abreu.  
Barndt discloses that the cached page is also an ECC codeword (i.e. implying it can be ECC corrected) and may be stored in SLC memory for reliable retrieval [0033]. 
Barndt does not explicitly disclose, but Jang teaches, further comprising reading the parity data from the SLC cells and performing Error Correction Code (ECC) decoding of the parity data prior to calculating the plurality of logical pages from the parity data (by disclosing that the read state group code may be transmitted to the memory controller (100) in step (S403) from the non-volatile memory device (200) and error corrected by the ECC circuit (150) of the controller and then retransmitted to the NVM device before performing the recovery read (S407) based on the state group code (i.e. from the parity) on the NVM device to determine the multi-page data (i.e. the plurality of logical pages) (i.e. prior to calculating the plurality of logical pages from the parity data) [0108] [Fig. 11]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the read/write circuity and parity circuitry storing the extra page of data in the cache disclosed by Barndt in view of D’Abreu to include the programming of the parity data in an SLC memory page on the same die as the multi-page data, and sending the SLC state group memory page for error correction by an ECC decoder of a controller as taught by Jang.
One of ordinary skill in the art would have been motivated to make this modification because the storing the state data allows for recovery of the multi-bit data without a backup of the whole multi-bit page data after a power loss and allows for decreased size and capacity of an auxiliary power supply to lower costs, furthermore, the ECC decoding allows for recovery of errors in the state group data, as taught by Jang in [0051] [0088] [0135]. 
One of ordinary skill in the art would have been motivated to make this modification because the two-step programming allows for increased reliability of the multi-bit data, and storing the state data allows for recovery of the multi-bit data without a backup of the whole multi-bit page data and allows for decreased size and capacity of an auxiliary power supply to lower costs, as taught by Jang in [0051] [0088] [0135]. 
Regarding claim 15: 
The method of claim 10 is made obvious by Barndt in view of D’Abreu. 
Barndt further discloses, further comprising sending the parity data to be stored in a volatile memory and subsequently receiving the parity data from the volatile memory for the calculating of the plurality of logical pages (by teaching that the one page of XOR data (i.e. parity data) for the four pages of QLC data may be sent from the foggy encoder (164) and stored in a volatile memory (126) [0017]. The one page of XOR data may then be read by the foggy decoder (172) to calculate the recovered 4 pages of QLC data for storage in the NVM in a fine programming operation [Fig. 2A/2B].
Barndt does not explicitly disclose, but Jang teaches that the parity data may be sent from the memory die to a volatile memory (by teaching that a buffer memory (130) (i.e. cache memory) stores the state group code after it is output from the NVM (S260), (where the state group code may be generated (S240) on the NVM device (200) [Fig. 9] [0095])). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage of the generated page of XOR data (i.e. parity data) on a volatile memory connected to the controller disclosed by Barndt to include sending the page of data from the memory die as taught by Jang because it would have only required the combination of known elements according to known methods to yield predictable results. Barndt teaches that data may be stored in a volatile memory off the memory die and D’Abreu teaches that parity data may be generated on the memory die. However, Barndt in view of D’Abreu do not teach that parity data generated by the memory die may be sent from the memory die to an off-die memory. However, Jang teaches that a state group code (which corresponds to XOR data (i.e. the odd multi-bit data correspond to state group data ‘1’ and the even multi-bit data correspond to group data ‘0’) [0131]) generated by an NVM may be stored in a buffer memory of the controller. One of ordinary skill in the art would have understood how to combine the storage of the XOR page of data generated on a memory die as taught by D’Abreu in a volatile memory connected the controller as taught by Barndt so that parity data generated on a memory die is stored in a memory off the memory die as taught by Jang. Accordingly, one of ordinary skill in the art would have recognized that the result of storing the page of XOR data generated on the memory die in the volatile memory connected to the controller would lead to the predictable result of the storage of accessible data in volatile memory of the controller and the invention would have been obvious to one of ordinary skill in the art. 
Regarding claim 20: 
The non-volatile storage apparatus of claim 19 is made obvious by Barndt in view of D’Abreu. 
Barndt discloses that the cached page is also an ECC codeword (i.e. implying it can be ECC corrected) and may be stored in SLC memory for reliable retrieval [0033]. 
Barndt does not explicitly disclose, but Jang teaches, further comprising a memory controller die connected to the memory die, the memory controller die including means for Attorney Docket No.: SAND-02508US1WDA-5168-USz://sand/2508us1/2508usi-app-50-Error Correction Code (ECC) decoding the parity data and sending decoded parity data to the means for recovering the data (by disclosing that the memory controller (100), connected to the memory array through NVM interface (170) (i.e. a memory controller die connected to the memory die) has an ECC circuit (150) (i.e. means for Error Correction Code (ECC) decoding) [Fig. 1] [Fig. 4] [Fig. 11]. The ECC circuit may be used to correct the state group code that is then transmitted back to the NVM device for use in the recovery read mode (i.e. where the state group code is stored in the page buffer (220) in the latches (201-206)) (i.e. sending decoded parity data to the means for recovering the data (i.e. the latches)) [0108-0111] [0141-0142] [Fig. 13]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the read/write circuity and parity circuitry storing the extra page of data in the cache disclosed by Barndt in view of D’Abreu to include the programming of the parity data in an SLC memory page on the same die as the multi-page data, and sending the SLC state group memory page (i.e. parity page) for error correction by an ECC decoder of a controller before sending the decoded memory page back to the NVM as taught by Jang.
One of ordinary skill in the art would have been motivated to make this modification because the storing the state data allows for recovery of the multi-bit data without a backup of the whole multi-bit page data after a power loss and allows for decreased size and capacity of an auxiliary power supply to lower costs, furthermore, the ECC decoding allows for recovery of errors in the state group data, as taught by Jang in [0051] [0088] [0135]. 

Response to Arguments
In response to the amendments to the claims, the objection to the claims has been withdrawn. 
In response to the amendments to the claims, the 35 U.S.C. §112(b) rejection to the claims has been withdrawn.
Applicant’s arguments with respect to the allowability of claim 1-20 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139